Name: Commission Regulation (EEC) No 1120/83 of 5 may 1983 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 5 . 83 Official Journal of the European Communities No L 125 / 7 COMMISSION REGULATION (EEC) No 1120/ 83 of 5 May 1983 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, agencies to establish the costs arising therefrom should be laid down: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Article 7 ( 5 ) thereof, Whereas Articles 2 (2 ) of Regulations (EEC) No 1399 / 81 and (EEC) No 1037 / 82 specify that , provided the normal development of prices on the market is not disturbed , the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies , the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market; Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme (4), and in particular Article 6 thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1982 / 83 milk year to fix maximum amounts for deliveries due to be made during the 1983 / 84 milk year ; Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and agencies have requested delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( s ), as last amended by Regulation (EEC) No 3474 / 80 ( 6 ); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention Whereas , given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other , it is likely that potential suppliers will hold back until the Council 's decisions on common agricultural prices and agri-monetary measures are known; whereas past experience has shown that , in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement ; whereas , in order to encourage tenders and to ensure that they are not based on theoretical considerations making them impossible to assess objectively , it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1983 / 84 milk year , the increase being based on the change in the ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982, p. 1 . ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p . 1 . (&lt;) OJ No L 120 , 1 . 5 . 1982, p . 1 . ( S ) OJ No L 43 , 15 . 2 . 1977, p . 1 . ( «) OJ No L 363 , 31 . 12 . 1980 , p . 50 No L 125 / 8 Official Journal of the European Communities 12 . 5 . 83 intervention price , expressed in national currency , as decided by the Council for the 1983 / 84 milk year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , referred to in item 9 of the Annex falls after the end of the 1982/ 83 milk year , the sum paid on tenders resulting from application of the procedure referred to in item 12 of the Annex shall be increased at the time of payment by the increment in the intervention price , as expressed in the currency of the Member State in which the tender was submitted , arising from the Council 's decisions on common agricultural prices and agri-monetary measures for the 1983 / 84 milk year. Successful tenderers may avail themselves of this provision only from the seventh day of the 1983 / 84 milk year onwards and only if they furnish evidence that the skimmed-milk powder has been manufactured after the new intervention prices have come into effect . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77 , the intervention agencies listed in the Annex shall arrange for the delivery of skimmed-milk powder as food aid on the terms specified therein . In case of supplies of skimmed-milk powder bought on the Community market and for which the delivery date This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 May 1983 . For the Commission Poul DALSAGER Member of the Commission 12 . 5 . 83 Official Journal of the European Communities No L 125 / 9 ANNEX (M Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination j Zimbabwe Licross Mauritius 4 . Total quantity of the con ­ signment 500 tonnes 25 tonnes 5 . Intervention agency responsible for delivery German British 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) Entry into intervention stock after 1 February 1983 ( 7 ) ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Zimbabwe' A red cross 10 x 1 0 cm and, in letters at least 1 cm high , the following markings : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Mauritius / Port Louis' 9 . Delivery period Loading in June 1983 Loading in June 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) Port of unloading Port Louis ( deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) General Manager , Dairy Marketing Board , 18 , Stanley Avenue , Harare , Zimbabwe ( telex 4420 DMHBOZW) Mauritius Red Cross Society , Ste Therese Street , Curepipe , Mauritius ( 8 ) 12 . Procedure to be applied to determine the costs or supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 24 May 1983  No L 125 / 10 Official Journal of the European Communities 12 . 5 . 83 Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary r Pakistan 3 . Country of destination J 4. Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery Danish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging ( 3 ) ( s ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to Pakistan' 9 . Delivery period Loading as soon as possible and at the latest 31 May 1983 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 1 1 . Representative of the beneficiary responsible for reception (4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  12 . 5 . 83 Official Journal of the European Communities No L 125 / 11 Notes: (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure. Payment will be effected taking into account the possible increase foreseen in Article 1 of this Regulation . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. ( 3 ) Other than those set out in the Annex to Regulation (EEC) No 625 / 78 ( see Article 6 (2) of Regulation (EEC) No 303 /77 ). {*) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 ). ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 international units per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 international units per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The manufacture of the vitaminized skimmed-milk powder should be at the most one month before the date of delivery of the control certificate as mentioned in Article 8 ( 1 ) of Regulation (EEC) No 303 / 77 . ( 6 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 7 ) The product shall be delivered in containers by the tenderer . ( 8 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS: 1 . Consignee ; 2 . Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boÃ ®te postale 276 , CH-1211 Geneve 19 (telex 22 555 CH).' The successful tenderer should send a copy of the dispatch documents to : Mr Burtin , Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boÃ ®te postale 276 , CH-1211 Geneve 19 . The successful tenderer should send a copy of the dispatch documents to: DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s EuropÃ ©ennes, boÃ ®te postale 144, Port Louis , Mauritius .